Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 1 of 20




                                            2:19-cv-0123 TLN AC (PS)




                                                        FILED
                                                        Jan 18, 2019
                                                    CLERK, U.S. DISTRICT COURT
                                                  EASTERN DISTRICT OF CALIFORNIA
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 2 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 3 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 4 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 5 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 6 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 7 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 8 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 9 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 10 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 11 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 12 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 13 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 14 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 15 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 16 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 17 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 18 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 19 of 20
Case 2:19-cv-00123-TLN-AC Document 1 Filed 01/18/19 Page 20 of 20
